14-3532 (L)
    Williams v. City Univ. of New York, Brooklyn College


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 9th day of December, two thousand fifteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                RALPH K. WINTER,
                JOHN M. WALKER, JR.,
                      Circuit Judges.
    _____________________________________

    Robert Williams,

                               Plaintiff-Appellant,

                      v.                                        14-3532 (L), 14-3569 (Con),
                                                                14-3819 (Con)

    City University of New York, Brooklyn
    College,

                      Defendant-Appellee.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                                    ROBERT WILLIAMS, pro se, Bronx,
                                                                NY.

    FOR DEFENDANT-APPELLEE:                                     ERIC DEL POZO, Assistant Solicitor
                                                                General (Barbara D. Underwood,
                                                                Solicitor General, and Michael S.
                                                               Belohlavek, Senior Counsel, on the
                                                               brief), for Eric T. Schneiderman,
                                                               Attorney General of the State of New
                                                               York, New York, NY.


      Appeal from a judgment of the United States District Court for the Eastern District of New
York (Amon, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Robert Williams, proceeding pro se, sued Defendant-Appellee City

University of New York, Brooklyn College (“CUNY”), in three separate actions, alleging racial

discrimination and retaliation in violation of Title VI of the Civil Rights Act of 1964 (“Title VI”),

42 U.S.C. § 2000d et seq. He appeals the district court’s (1) dismissal of his claims, (2) imposition

of a filing injunction, and (3) denial of his recusal motion. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       First, “[w]e review a district court’s dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6) de novo, accepting all factual allegations in the complaint as

true.” Ellul v. Congregation of Christian Bros., 774 F.3d 791, 796 (2d Cir. 2014). The complaint

must plead “enough facts to state a claim to relief that is plausible on its face,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007), and “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all factual

allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id.



                                                  2
       The magistrate judge’s thorough report and recommendation, which the district court

adopted in its entirety, correctly determined that the claims asserted in two of Williams’s

complaints—Nos. 13-cv-2651 (E.D.N.Y.) and 13-cv-3618 (E.D.N.Y.)—were time-barred and that

his pursuit of administrative remedies in the U.S. Department of Education’s Office for Civil

Rights (“OCR”) did not warrant equitable tolling of the limitations periods because Williams’s

Title VI claims were not subject to an administrative exhaustion requirement. See App. 24–25

(citing Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir. 1996) (noting the equitable tolling “doctrine

could not be used to exclude time a plaintiff chose to spend at the administrative level, by his own

discretion, before filing a federal claim”); AMS Grp. LLC v. J.P. Morgan Chase Bank, 371 F.

App’x 149, 150 (2d Cir. 2010) (summary order) (“Plaintiffs’ filing of a complaint with the Federal

Reserve Bank of New York does not merit equitable tolling, as the filing was not a prerequisite to

plaintiffs’ right to seek relief in federal court.”)). The report and recommendation also correctly

concluded that the remaining, timely claims in Williams’s third complaint—No. 13-cv-1055

(E.D.N.Y.)—failed to state plausible claims of discrimination and retaliation.

       Williams faults the magistrate judge for not crediting his conclusory assertions of

discrimination, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice,” and “pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 678–79. And, contrary

to Williams’s contention, a complaint must do more than merely give notice of a plaintiff’s claims;

it must plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550
U.S. at 570. Williams also argues that his complaints must have stated plausible claims because the

district court did not dismiss them when it “prescreened” them in connection with his in forma


                                                 3
pauperis (“IFP”) application. The IFP statute allows a court to dismiss a claim “at any time” if it

determines that the complaint fails to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii). As the magistrate judge noted, the fact that the district court did not invoke

this statute to dismiss Williams’s claims sua sponte in connection with his IFP application does not

mean that his complaint was sufficient to withstand a motion to dismiss. In sum, we find no merit

to Williams’s arguments on appeal, and we affirm the dismissal of Williams’s claims for

substantially the same reasons stated in the magistrate judge’s report and recommendation, which

the district court adopted in its entirety.

        Second, we review a district court’s imposition of a filing injunction for abuse of

discretion. See Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009) (“We review all aspects of a

district court’s decision to impose sanctions . . . for abuse of discretion.” (quoting Revson v.

Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir. 2000))); Hong Mai Sa v. Doe, 406 F.3d 155, 158

(2d Cir. 2005) (“If a litigant has a history of filing vexatious, harassing or duplicative lawsuits,

courts may impose sanctions, including restrictions on future access to the judicial system.”

(internal quotation marks omitted)). Based on Williams’s history of “repetitive conclusory

lawsuits against CUNY,” App. 40, as extensively discussed in the magistrate judge’s report and

recommendation, we conclude that the district court did not abuse its discretion in issuing a filing

injunction.

        Finally, we also review a district court’s decision to deny a recusal motion for abuse of

discretion. See United States v. Carlton, 534 F.3d 97, 100 (2d Cir. 2008). The relevant inquiry is

“whether ‘an objective, disinterested observer fully informed of the underlying facts, [would]

entertain significant doubt that justice would be done absent recusal,’ or alternatively, whether ‘a


                                                 4
reasonable person, knowing all the facts,’ would question the judge’s impartiality.” United States

v. Yousef, 327 F.3d 56, 169 (2d Cir. 2003) (quoting United States v. Lovaglia, 954 F.2d 811, 185

(2d Cir. 1992)), overruled on other grounds as stated in United States v. Yousef, 750 F.3d 254, 261

(2d Cir. 2014).

       Williams argues that the district judge was “mandated to recuse [her]self” upon the filing

of his “timely and sufficient” affidavit for recusal, and that her refusal to do so was an abuse of

discretion. But the mere filing of a recusal motion does not automatically require the recusal of a

judge. Moreover, the district court correctly noted that Williams’s motion was based solely on his

disagreement with the district judge’s prior decisions, which were adverse to him, and that such

disagreement is an insufficient basis to warrant recusal. See Chen v. Chen Qualified Settlement

Fund, 552 F.3d 218, 227 (2d Cir. 2009) (per curiam) (“Generally, claims of judicial bias must be

based on extrajudicial matters, and adverse rulings, without more, will rarely suffice to provide a

reasonable basis for questioning a judge’s impartiality.”).

       We have considered all of Williams’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk




                                                 5